Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to the communications filed on December 30, 2021.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 21-40 are currently pending and have been examined.  Claims 21-29, 31-33, and 35-40 have been amended.  


Response to Arguments
Applicants’ arguments regarding the rejection under 35 USC 101, raised by the PTAB in the decision dated November 3, 2021 (hereinafter “the PTAB Decision”), have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.  
The Examiner agrees with and maintains the PTAB’s position regarding the rejection of claims 21-40 under 35 USC 101.  Below, the Examiner provides an updated rejection to address the amended claim language not specifically addressed in the PTAB’s rejection.    
Regarding the step of “translating electronically, by the computer, the request by reformatting the order information to be recognizable by an electronic ordering
Per MPEP 2106.04(d), in order to determine if a claim integrates the judicial exception into a practical application, the considerations set forth in MPEP 2106.05 (a)-(c) and (e)-(h) are evaluated. MPEP 2106.04(d) clearly states that “a specific way of achieving a result is not a stand-alone consideration….However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.” The Examiner notes that the considerations include improvements to computer functionality, improvements to any other technology or technical field, and a particular machine or transformation.
Further, per MPEP 2106.05(a), in order to constitute a technical improvement, the specification "must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology."  Further, per MPEP 2106.05(a), "if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement." 
With this guidance in mind, the Examiner respectfully asserts that “reformatting the order information to be recognizable by an electronic ordering system of the 
Thus, the rejection under 35 USC 101 is maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 21 and 32 recite a system and a method for facilitating transactions between buyers and sellers, as noted in the PTAB Decision at page 
The judicial exception is not integrated into a practical application. Claims 21 and 32 recite receiving a request, transmitting an inquiry, receiving a verification, and providing/transmitting the request.  These limitations are considered to recite insignificant extra-solution activity.  Further, claim 21 recites a computer and a storage device and claim 32 recites a computer at a high level of generality, i.e., as generic computer components performing generic computer functions.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Thus, claims 21 and 32 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, claim 21 recites a computer and a storage device and claim 32 recites a computer at a high level of generality, i.e., as generic computer components performing generic computer 
Further, regarding the receiving and providing/transmitting data limitations, per MPEP 2106.05(d)(ll), elements such as receiving or transmitting data over a network, i.e., using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions. (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681,1701 (Fed. Cir, 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Thus, claims 21 and 32 are not patent eligible.  
Claims 22-31 and 33-40 depend from claims 21 and 32.  Claims 22 and 33 are directed to checking if a user is registered and registering a user and are further directed to the abstract idea.  Claims 23 and 34 are directed to charging the user a fee and are further directed to the abstract idea.  Claims 24 and 37 are directed to providing the previous location of the user and are further directed to the abstract idea.  Claims 25 and 38 are directed to inserting the request into an ordering queue and are further directed to the abstract idea.  Claims 26 and 39 are directed to the type of electronic device and are further directed to the abstract idea.  Claims 27 and 40 are directed to enabling the registered user to 
Thus, the claims are not patent eligible.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


US 2008/0015923 A1 to Masaba is directed to a method of allowing customers to email or text requests for transportation and transmitting information to a driver.  


The article entitled “Taxis go space age to cut waiting times,” by Jason Cumming, Evening News [Edinburgh (UK)], April 16, 2002, is directed to dispatching a taxi to a customer based on the taxi located closest to the customer.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

/Anne M Georgalas/
Primary Examiner, Art Unit 3625